         Case 1:16-cv-06586-LAP Document 247 Filed 06/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN HUTTER,

                       Plaintiffs,
                                              No. 16 Civ. 6586 (LAP)
-against-
                                                        ORDER
COMMISSIONER DORA SCHRIRO, et
al.,

                       Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    Mr. Hutter may respond to Defendants’ request to continue the

stay [dkt. no. 244] no later than July 13, 2020.             The Court will

reserve decision on Mr. Hutter’s renewed request for a telephone

conference [dkt. no. 245] until after it receives Mr. Hutter’s

written response to Defendants’ request for a stay.

    Chambers will mail a copy of this order to Mr. Hutter.

SO ORDERED.

Dated:       New York, New York
             June 29, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
